Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 21, 2008 (November 18, 2008) METAMORPHIX, INC. (Exact name of Registrant as Specified in its Charter) Delaware 000-51294 52-1923417 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 8000 Virginia Manor Road, Suite 140, Beltsville, Maryland, 20705 (Address of Principal Executive Offices) Registrant's telephone number, including area code (301) 617-9080 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.02(b) - Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 18, 2008, Peter Drake, Ph.D. a member of the Board of Directors (Board) of MetaMorphix, Inc. (MetaMorphix or the Company) since October 11, 2005, informed the Company that he would resign from the Board effective immediately. Dr. Drake cited unrelated increased business demands as the reason for his decision to resign. While the members of the Board are personally saddened by this departure, they accept his decision and extend their thanks to Dr. Drake for his diligence and insightfulness during his tenure. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. METAMORPHIX, INC. Date: November 21, 2008 By: /s/ Edwin C. Quattlebaum Edwin C. Quattlebaum, President and Chief Executive Officer
